Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claims, filed 12/7/21 have been entered and have overcome the previous grounds of rejection under 103. Specifically, applicant’s amendments have limited the method to promoting bud break in flame seedless grapes and applicant’s evidence and data in the specification supports that when applying the claimed combination in the claimed ratios either sequentially or concurrently leads to synergistic increase in bud break in flame seedless grapes see for instance applicant’s data at Example 3, Tables 11 and 12 and applicant’s table in the response filed 12/7/21 which shows the calculated ratios of forchlorfenuron to the calcium ammonium nitrate (15% and 17%) and the OCE:ECE ratios wherein above 1 indicates synergistic results with respect to bud break. The closest prior art, CN10325380 (‘380) teaches applying forchlorfenuron onto woody perennial plants, e.g. jujube trees, to promote plant growth and health and wherein the composition can further comprise fertilizers, including ammonium nitrate and calcium ammonium nitrate fertilizers and trace element fertilizers. However, ‘380 does not teach applying the claimed combination to flame seedless grapes in the claimed ratio. The secondary reference Lovatt teaches using cytokinin formulations which can comprise forchlorfenuron and fertilizer blends are useful for improving the crop yield and bud break of grapes, stone fruits, etc. but make no mention of using the claimed combinations and wherein forchlorfenuron and calcium ammonium nitrate are the only active agents present. Further Lovatt, does not recognize any differences in bud break in species of grapes and only teaches the genus of grapes, whereas critically the instant invention has recognized that in flame seedless grapes the claimed combinations of forchlorfenuron and calcium ammonium nitrate reliably and consistently leads to synergistic increases in bud break in flame seedless grapes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 8 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIN E HIRT/Primary Examiner, Art Unit 1616